Citation Nr: 1045872	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  06-24 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for alcoholism, to include 
as secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for migraine headaches, to 
include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 
1965 to February 1967 and from August 1968 to September 1973.  
These matters are before the Board of Veterans' Appeals (Board) 
on appeal from June 2005 (alcoholism) and December 2006 (migraine 
headaches) rating decisions by the Roanoke RO.  In May 2010, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is incorporated in the Veteran's claims 
file.  At the hearing the Veteran requested, and was granted, a 
60 day abeyance period for submission of additional evidence 
(specifically, a physician's statement regarding a nexus between 
the Veteran's service-connected PTSD and his migraine headaches).  
That period of time has lapsed; no additional evidence was 
received. 

The issue of entitlement to service connection for 
migraines is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


FINDING OF FACT

The Veteran is not shown to have an alcoholism disability; his 
previously diagnosed alcoholism resolved, and has been in full 
remission since 1978.


CONCLUSION OF LAW

Service connection for alcoholism disability is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
his claim.  Letters sent to the Veteran in February 2005, March 
2006, and May 2006 explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
The May 2006 letter also informed the Veteran of how disability 
ratings and effective dates are assigned.  The Veteran has had 
ample opportunity to respond, and the matter was thereafter 
readjudicated.  See September 2009 supplemental statement of the 
case (SSOC).  It is not alleged that notice in this matter was 
less than adequate. 

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records have been secured.  VA's duty to 
assist includes providing for a VA examination/securing a medical 
opinion, when necessary.  A VA examination is necessary in a 
service connection claim when:  (1) There is competent 
evidence of a current disability or persistent or 
recurrent symptoms of a disability (emphasis added); (2) 
there is evidence establishing that an event, injury, or disease 
occurred in service; (3) there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
there is otherwise insufficient competent evidence of record to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The Veteran has not been afforded a VA examination with respect 
to his claim of service connection for alcoholism.  However, he 
denies any current alcohol consumption; his treatment records 
show his alcoholism has been in remission for since 1978; and he 
provided sworn testimony at the hearing before the undersigned 
that he has not consumed alcoholic beverages in 32 years.  
Because his own statements conclusively establish that he does 
not now have (and at no time during the pendency of this claim 
had) an alcoholism disability, the initial factor in determining 
whether an examination is not met, and an examination is not 
necessary.  He has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  

                         Legal Criteria, Factual Background, and 
Analysis

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  In the absence of proof of a 
current disability, there can be no valid claim [of service 
connection].  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The threshold matter for consideration in any service connection 
claim (whether direct or secondary) is whether or not the Veteran 
actually has the disability for which service connection is 
sought.  For without evidence of a current (including at any time 
during the pendency of the claim) disability there is no valid 
claim of service connection.  See Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  

The Veteran filed his claim seeking service connection for 
alcoholism in September 2004.  Alcoholism is defined as "a 
disorder characterized by a pathological pattern of alcohol use 
that causes a serious impairment in social or occupational 
functioning".  Dorland's Illustrated Medical Dictionary, 31st 
Edition (2007).  The Veteran's treatment records associated with 
the claims file all note that any alcoholism is in remission 
(since 1978).  Furthermore, in sworn testimony before the 
undersigned in May 2010 he indicated that he has not consumed any 
alcoholic beverage in 32 years.  Such evidence conclusive 
establishes that while in the distant past he may have had a 
problem with alcoholism, he does not now have (and during the 
pendency of this claim has not had) an alcoholism disability, 
i.e. a pathological pattern of alcohol abuse productive of 
impairment in social or occupational functioning.  

Because there is no (medical or lay) evidence of a current 
alcoholism disability, there is no valid claim of service 
connection for such disability, and the appeal in this matter 
must be denied.  


ORDER

Service connection for alcoholism is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to the matters on appeal.  See 
38 C.F.R. § 3.159 (2009).

The factors for consideration as to when a VA examination/medical 
opinion is necessary have been outlined above.  With respect to 
factor # 3 (and indication that the claimed disability may be 
associated with service or with another service-connected 
disability) the United States Court of Appeals for Veterans 
Claims has stated that this element establishes a low threshold 
and requires only that the evidence "indicates" that there 
"may" be a nexus between the current disability or symptoms and 
the veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The Veteran has claimed that his migraines are 
related to his service-connected disability of PTSD.  While he 
has not submitted a statement to that effect (as he indicated 
that he would at the May 2010 Travel Board hearing), he has 
medical diagnoses of PTSD and migraines, and his accounts 
coupling his PTSD symptoms with migraines, and allegation that a 
treatment-provider has indicated there is a nexus between the two 
disabilities meet the "low threshold" standard as outlined in 
McLendon, supra.  Accordingly, a VA nexus examination is 
necessary in this matter.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for association with 
the claims file copies of the complete 
clinical records (those not already 
associated with the claims file) of all VA 
treatment the Veteran has received for 
headaches/migraines.  

2.  The RO should then arrange for the 
Veteran to be  examined by an appropriate 
physician to determine the etiology of his 
migraines, and in particular whether or not 
they are related to his [service-connected] 
PTSD.  The Veteran's claims file (including 
this remand) must be reviewed by the examiner 
in conjunction with the examination.  Based 
on examination of the Veteran and review of 
his claims file, the examiner should provide 
an opinion responding to the following:  

What is the most likely etiology for the 
Veteran's migraine headache disorder?  
Specifically, is it at least as likely as not 
(a 50% or greater probability) that the 
Veteran's migraines were either (i) caused or 
(ii) aggravated by (increased in severity due 
to) his service-connected PTSD.  If the 
opinion is to the effect that the PTSD did 
not cause, but aggravated the migraines, the 
examiner should also specify, so far as 
possible, the degree of migraine disability 
(pathology/impairment) resulting from such 
aggravation.  The examiner must explain the 
rationale for all opinions.  

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate SSOC and afford the 
Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


